Citation Nr: 0209376	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a regulatory total 100 percent evaluation for 
a right total knee replacement (TKR) for one year following 
implantation of prosthesis on March 24, 2000.

(The issues of entitlement to increased evaluations for 
disabilities of the right and left knee are the topics of a 
future decision.)


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran retired from active duty in October 1994 after 
having completed more than 20 years of active military 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a June 2001 decision the Board among other actions granted 
an increased 20 percent disability rating prior to March 24, 
2000 for a disability of the right knee; a minimum 30 percent 
rating for a total right knee replacement from March 24, 
2000; and a 10 percent rating for a left knee disability.  

Also, in the analysis portion of the decision, the Board 
noted that the record suggested that the veteran met the 
criteria for the assignment of a regulatory total 100 percent 
rating for right TKR following implantation in accordance 
with 38 C.F.R. § Part 4, Diagnostic Code 5055 and referred 
the matter to the RO for consideration.  

By order dated in January 2002 pursuant to a joint motion for 
remand filed by the appellant and VA, the United States Court 
of Appeals for Veterans Claims (CAVC) vacated the Board's 
June 2001 decision in part with respect to claims of 
entitlement to a rating greater than 20 percent for a 
disability of the right knee disability prior to March 24, 
2000; entitlement to a rating greater than 30 percent for a 
total right knee replacement from March 24, 2000; and 
entitlement to a rating greater than 10 percent for a left 
knee disability.  The appeal as to any remaining issue was 
dismissed.  





The CAVC remanded the appellant's claim for further 
development of the record and readjudication consistent with 
the terms of the joint motion and the CAVC order.

The Board is undertaking additional development on the issues 
of entitlement to increased evaluations for disabilities of 
the right and left knee pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).

The decision cited below is consistent with the terms of the 
joint motion and the CAVC order.


FINDINGS OF FACT

1.  Service connection for post-traumatic hypertrophic and 
degenerative arthritis of the right knee has been in effect 
prior to March 24, 2000.

2.  On March 24, 2000 the veteran underwent a right TKR 
necessitated by lack of response to conservative treatment 
for right knee arthritis.

3.  The competent medical evidence provides an etiologic link 
between the right TKR and service-connected disability.  


CONCLUSION OF LAW

The one year regulatory criteria for a total evaluation of 
100 percent for right TKR following implantation of 
prosthesis have been met from March 24, 2000 to March 24, 
2001.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for post-traumatic hypertrophic and 
degenerative arthritis of the right knee has been in effect 
prior to March 24, 2000.

Private medical records show the veteran was hospitalized on 
March 24, 2000 for right total knee arthroplasty.  It was 
noted he had not responded to conservative nonoperative 
measures for the right knee osteoarthritis.  Other records 
showed he was observed for right knee pain during the year 
preceding the surgery.


Criteria

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the VA Schedule For Rating Disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2001).

Total right knee replacement is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5055, which provides a temporary total 
evaluation of 100 percent for the period of one-year 
following implantation of the prosthetic knee joint.  
Thereafter, intermediate degrees of residual weakness, pain, 
or limitation of motion, residuals of a total knee 
replacement are to be rated by analogy to Codes 5256, 
ankylosis of the knee; 5261, limitation of extension; and 
5262, impairment of the tibia and fibula.  A 60 percent 
rating, requires evidence of chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
A minimum 30 percent rating is provided.  Id.


Analysis

The Board notes that the record shows a right total knee 
replacement on March 24, 2000 which the treating physician 
reported as being necessitated by the lack of response to 
conservative treatment for the right knee arthritis.  Thus 
there appears to be competent medical evidence of an 
etiologic link between the right total knee replacement and 
the service-connected right knee disability.  

Accordingly, the provisions of Diagnostic Code 5055 for the 
assignment of a total evaluation of 100 percent for right TKR 
for one year following implantation of prosthesis have been 
met from March 24, 2000 to March 24, 2001. 

This decision is consistent with the terms of the joint 
motion and the CAVC order.


ORDER

Entitlement to a regulatory total 100 percent disability 
rating for right TKR for one year following implantation of 
prosthesis is granted, from March 24, 2000 to March 24, 2001, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





